Title: To Thomas Jefferson from William Frederick Ast, 6 November 1793
From: Ast, William Frederick
To: Jefferson, Thomas



Sir
Richmond Virginia the 6. Novr. 1793.

I am ashamed that I have let so many Year’s pass without doing myself the honor to write to You. Persuaded of Your kindness and when You consider the hurry and bustle I have been in these Six years with my business and the Trouble the Revolution in France caused me I hope You will be so good to pardon my Silence and not attribute to neglect.
You know that I settled and established a Mercantile house at L’Orient where I did in the beginning excellent business—but the Revolution
 
taking place I lost a good deal by the Exchange falling so uncommonly lowe. I took in 2 partners Mr. Bingham an Englishman and Mr. [Maurar?] an American—and carried on business there till last October when the Mob at L’Orient rose and cutt a very respectable Merchants Mr. Gerard’s head off under pretence that he was going to ship arms to Germany. The Mob threatened to set fire to his house and as it was but 4 doors from ours and we were so to say under the same roof we thought best to leave that Country and particularly as we saw the Manner in which the British Court went on we conjectured almost with a Certainty that the two Nations would be at war and as we were in the line to sell British Manufactures we foresaw that we could not do much longer business there: we resolved therefore to go to this Country where we arrived safe with our Goods in good Condition and have established Mercantile houses at this place, Norfolk, and Petersburgh under the firm of Ast, Bingham & Co.
Necessity has often given rise to many usefull Inventions—which is the Case now with me. When we arrived in this Country we wanted to be secure on account of Accidents by fire. We wrote to England for £15000. Sterg. Insurance on our Goods in our Stores at Richmond Petersburgh and Norfolk. We were not a little surprized when we received the Insurance Account which was at 31/6. Sterg. ⅌ £[100. with pol]icy 13/6. and ¼ pCt. Brokerage and Commission amounting [to £2]74. 8.s. 6.d. Sterling for one Years Insurance! This struck [me?] so much and determined me to see to find out ways [or?] means to insure here and if possible on more moderate terms to keep at least the Money in this Country. I have been fortunate enough to succeed and found out a plan which after I had examined it thoroughly I find is far more favorable than my Expectation was at first setting out. It is of such a nature that it is by far preferable to any Insurance Company. It has advantages which no Insurance Company can have. The Expence will I believe seldom or ever be more than 1/37 th. part what we and others are obliged to pay to the British. You see by the above Account that we are obliged to pay £274. 8.s. 6.d. Sterling or 1219 Dollars 66 ⅔ Cents ⅌ Anm. to England when according to my plan we should only have to pay, for £15000. Sterg. or 66666 dollars 66⅔ Cents—33 Dollars 33 Cents here—and very probably on an Average of 30 Years not so much—and still must we run the risk of the London fire Insur[ers?] breaking—when it is impossible for my plan to fail—let the Accidents be as frequent as ever remembered. There is no funds required to lay Idle for the payment of Losses. You know as there is not much Money in this Country this suits it [very?] well. An Invention of this Sort which tends to promote Commerce Manufactures and secure the Husbandman from being ruined by that destructif Element—deserves a generous Annuity. I ask only one
 
Cent for each hundred Dollars insured ⅌ Annum to be paid me each Year as an Annuity for Life by those that insure—and sure no body will refuse me so trifling a premium to sleep easy on account of Losses by fire. I [cou?]ld ask more, for I am sure it deserves more, but I wis[h for the g]ood of the Citizens of the United States that such a salut[ary pla]n might take place as soon as possible.
As it is for the good of the whole Nation and all may benefit by it, I consider it as a National Concern and intend to lay the inclosed Petition before Congress as it will be necessary (in Order that by the Publication making a public Affair and Monument of it that each Citizen may benefit by it) to grant me a patent to secure the Annuity to me as long as I live—and one half to be reversible on the Life of my wife if I should die before her as long as she lives. I must request therefore that Congress passes the inclosed provisional Decree before I lay the plan before them.
I consider You Sir as my friend and Protector. I should therefore be infinitely obliged to You if You would be so good to tell me how I must do to obtain the Provisional Decree and patent.
I know Your Patriotism and am persuaded that You will do all in Your power so that this Salutary plan may be put into execution as soon as possible—it not only will keep great Sums each Year in this Country but rescue many families from utter distress—sure a plan so interesting as this, Congress will not hesitate a Moment to adopt as it cannot be put to soon into execution, in particular as it will cost the public nothing at all but only those that benefit by it pay—and also as I offer it at so small a premium.
I should be glad to know when and where Congress sitts and if I might have the honor to wait on You at Your Country Seat near Charlottesville if You should be there shortly.
I would take it as a particular favor if You would […] to indulge me soon with an answer.
I have an other plan in Contemplation on Insurance [of?] Ships and Goods ⅌ Sea which will likewise keep a great deal of Money in this Country—and as I know the greatest part of the ingines used in the Manufactories in England I may produce many usefull plans in this Country [yet?] and be worse for England’s Commercial Interest than 25 Men of War.
If possible I should likewise be glad to know when You think I could lay the petition before Congress. I have the honor to subscribe myself very respectfully Sir Your most obedient most humble Servant

William Ast

